United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1112
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Joshua Lee Beardemphl

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 2, 2017
                             Filed: November 7, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Joshua Beardemphl directly appeals after he pleaded guilty to a firearm charge,
pursuant to a plea agreement that contained an appeal waiver, and the district court1

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
sentenced him as an armed career criminal. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
acknowledging the appeal waiver, but arguing that Beardemphl’s sentence is illegal
because he should not have been classified as an armed career criminal, and without
such a classification, his sentence would be above the statutory maximum for his
conviction. The government has filed a motion to dismiss the appeal based on the
appeal waiver.

       We conclude that the sentence is not illegal because Beardemphl was properly
classified as an armed career criminal. See United States v. Lindsey, 827 F.3d 733
(8th Cir. 2016) (Minnesota conviction for second-degree assault qualifies as violent
felony under armed career criminal act). We further conclude that the appeal waiver
is valid, applicable, and enforceable. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing
enforcement of appeal waivers). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the appeal waiver. Accordingly, we grant
counsel’s motion to withdraw, grant the government’s motion, and dismiss this
appeal.
                        ______________________________




                                        -2-